Conviction for selling intoxicating liquor; punishment, two years in the penitentiary.
What appears to be denominated a bill of exceptions purporting to complain of the refusal of a continuance, does not set out the application for continuance, and moreover said purported bill of exceptions does not show to have been filed in the office of the clerk of the trial court.
What purports to be bill of exceptions No. 2 complains of the refusal of appellant's motion for new trial. While same affirms that appellant is in possession of affidavits as to what he can show by certain witnesses, no such affidavits are appended to or made a part of the bill. There appears to have been no exception to the charge of the court, and no objection to the rejection or reception of any testimony. The facts in evidence seem ample to support the verdict and judgment.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent. *Page 363